DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Non-Final office action in response to an election of claims 7-15 drawn to an apparatus was mailed on 8/27/2021. The Non-Final office action included interpretation of claim limitations “plasma generating module”, “support module”, “first gas providing unit”, “second gas providing unit” and “gas injection member” according to 35 U.S.C. 112(f). The office action indicated how these limitations were interpreted. Claims 7-15 were examined. A Final office action examining claims 7-15 was mailed on 3/23/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered. Claims 7-9 and 11-15 are being examined.
 
Response to Amendment and arguments
	Applicants arguments are related to the amendments. It is noted that the amendments are directed to functional limitations which the cited prior art apparatus are fully capable of supporting. These limitations are also not in the form of instructions saved in the memory so as to become part of apparatus. Also, the limitations suffer from indefinite issues as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the amendment related to second gas as below the underlined limitation regarding processing of the substrate is unclear. The definition of processing regarding this limitation needs to clarified. 
Does it mean that the remote plasma is turned off  when the processing of the substrate is finished?
“wherein the control module (i) controls the plasma generating module to generate plasma during a processing period of processing the substrate using the plasma; (ii) controls the second gas providing unity to provide the second gas to the process region during a first period before the plasma is generated by the plasma generating module, during the processing period, and during a second period after the processing of the substrate is finished; and (iii) controls a flow rate of the second gas provided by the second gas providing unit to be constant during the first period, during the processing period, and during the second period.
Further, there is no disclosure of how first and second period are determined and therefore they appear to be open ended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9  and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 20140099794) as best understood.
Ingle et al disclose an apparatus for processing a substrate (Fig 2), comprising: a plasma generating module including a plasma generating region (215) and a first gas providing unit for providing a first gas to the plasma generating region (205), the plasma generating module using the first gas to generate plasma in the plasma generating region (205); a process region separated from the plasma generating region and where the substrate is processed (233); a support module arranged in the process region to support the substrate (233); and a second gas providing unit for providing a second gas to the process region without passing through the plasma generating (410).
Regarding the heating of gas injection, Ingle et al disclose heating for showerhead (Fig 3B 351). It would be obvious that heating of shower head could be for temperature control of any gas since temperature has profound effect on etching. 
Regarding the amendment related to second gas it is noted that the amendments are directed to functional limitations. These limitations are also not in the form of instructions saved in the memory so as to become part of apparatus. Also, the limitations suffer from indefinite issues as discussed above.
However, it is noted that the presence of hydrogen in the environment of etching of silicon helps the selectivity of etching of silicon (Para [0054]) and that hydrogen could be the second precursor. As noted, having preponderance of hydrogen is helpful for selectivity of silicon etch having it flow before fluorine plasma and continue a little after the plasma is turned off would have been obvious, since the levels of precursor do not become stable just after start command. 
Regarding claim 8, choice of gases is a functional limitation. However, first gas could be  fluorine and second gas could be hydrogen.
 Regarding claim 9 the layers could be silicon and silicon dioxide.
Regarding claim 11, RF could be applied capacitively or inductively (Para [0008]).
Regarding claims 12 and 13 temperature control is disclosed (Para [0059]).
Claims 14 and 15 are disclosed along with claim 1 as above.

Claims 7-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2019-107728) ) as best understood.
Kim et al disclose an apparatus for processing a substrate (Fig 3), comprising: a plasma generating module including a plasma generating region (powered by RF 50) and a first gas providing unit for providing a first gas to the plasma generating region (62), the plasma generating module using the first gas to generate plasma in the plasma generating region; a process region separated from the plasma generating region and where the substrate is processed (lower region of Fig 3); a support module arranged in the process region to support the substrate (30); and a second gas providing unit for providing a second gas to the process region without passing through the plasma generating (72).
Regarding the amendment related to second gas it is noted that the amendments are directed to functional limitations. These limitations are also not in the form of instructions saved in the memory so as to become part of apparatus. Also, the limitations suffer from indefinite issues as discussed above.

Kim et al teach heat treatment as a process requirement. Therefore, having heated showerhead would have been obvious.
Regarding claim 8, choice of gases is a functional limitation. However, first gas could be  fluorine containing gas like NF3 and second gas could be hydrogen, ammonia or H2O.
 Regarding claim 9 the layers could be silicon and silicon dioxide as being required for processing in an apparatus disclosed by Kim.
Regarding claim 11, RF could be applied capacitively (Fig 3).
Regarding claims 12 and 13 temperature control is disclosed .
Claims 14 and 15 are disclosed along with claim 1 as above.

Claims 7-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140262038) ) as best understood.
Wang et al disclose an apparatus for processing a substrate (Fig 6), comprising: a plasma generating module including a plasma generating region (681) and a first gas providing unit for providing a first gas to the plasma generating region (676), the plasma generating module using the first gas to generate plasma in the plasma generating region; a process region separated from the plasma generating region and where the substrate is processed (684); a support module arranged in the process region to support the substrate (605); and a second gas providing unit for providing a second gas to the process region without passing through the plasma generating (625). First gas is fluorine based NF3 and second gas is hydrogen based NH3.
Regarding the amendment the apparatus is capable of controlling generation of plasma and delivering to processing module and control the flow of gas in the processing environment as claimed.
Wang et al teach temperature control of showerhead (520 and Para [103] )
Regarding claim 8, choice of gases is a functional limitation. However, first gas could be  fluorine containing gas like NF3 and second gas could be hydrogen, ammonia or H2O.
 Regarding claim 9 the layers could be silicon and silicon dioxide as being required for processing in an apparatus disclosed by Wang (Para [0024]).
Regarding claim 11, RF could be applied capacitively (Fig 6).
Regarding claims 12 and 13 temperature control is disclosed .
Claims 14 and 15 are disclosed along with claim 1 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyoshi et al (US 2020/0006079) teach a plasma apparatus wherein hydrogen-containing gas (Hydrogen) is supplied before plasma is generated, during plasma generation and after plasma generation (as seen from Fig. 10 and at least 0105 - 0109) to achieve a desired amount of etching (0111). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716